Electronically Filed
                                                   Supreme Court
                                                   SCWC-29210
                                                   28-DEC-2011
                                                   11:11 AM


                     NO. SCWC-29210

      IN THE SUPREME COURT OF THE STATE OF HAWAII



            CFI INC., a Hawaii Corporation,
            Respondent/Plaintiff/Appellant,

                          vs.

  HAMAKUA COAST REALTY, INC., a Hawaii Corporation,
 and DENIS FERRARI, Petitioners/Defendants/Appellees,

                          and

      ERNEST B. TEXEIRA, and ALA KAI REALTY, INC.,
                 a Hawaii Corporation,
Respondents/Defendants-Third-Party Plaintiffs/Appellees,

                          and

        TEX INC., a Hawaii Corporation, et al.,
             Respondent/Defendant/Appellee.




    CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. 29210; CIV. NO. 06-1-0380 (HILO))
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ., and Circuit
        Court Judge Sakamoto, in place of Acoba, J., recused)

          Petitioners/Defendants/Appellees Hamakua Coast Realty,

Inc., and Denis Ferrari’s petition for writ of certiorari, filed

on November 21, 2011, is hereby rejected.

          DATED:     Honolulu, Hawaii, December 28, 2011.

Sidney K. Ayabe and              /s/ Mark E. Recktenwald
Ronald T. Michioka
(Ayabe, Chong, Nishimoto,        /s/ Paula A. Nakayama
Sia & Nakamura) for
petitioners/defendants/          /s/ James E. Duffy, Jr.
appellees on the petition.
                                 /s/ Sabrina S. McKenna
Douglas L. Halsted,
for respondent/plaintiff/        /s/ Karl K. Sakamoto
appellant on the opposition.